Citation Nr: 0837495	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  03-02 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hypertensive cardiovascular disease with left 
ventricular hypertrophy and mitral regurgitation 
(cardiovascular disease).

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral myositis prior to September 22, 2006, 
and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of left ankle fracture and strain.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran retired from active military service in December 
1992 after over 21 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that during the pendency of the appeal before 
the United States Court of Appeals for Veterans Claims 
(Court), in March 2007 the RO denied issues 2 through 4.  The 
veteran perfected an appeal in March 2008; however, there is 
no VA Form 646 or VA Form 8 in the claims file related to 
these issues.  In fact, the last document of record relating 
to any of these claims is a July 2008 notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, the 
Board finds that the RO has not completed its action on these 
claims and that they are not ready for appellate review.  
Thus, the Board will defer action on issues 2 through 4.  

The veteran's cardiovascular disease claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's claim was previously before the Board in 
November 2004, at which time the Board denied the claim.  The 
veteran appealed that denial to the Court of Appeals for 
Veterans Claims (Court).  By decision rendered in August 
2007, the Court set aside the Board's November 2004 denial of 
this claim and remanded it for additional development.  
Specifically, the Court found that the medical evidence of 
record was bereft of any testing reflecting METs testing 
results as required by Diagnostic Code 7007, which has been 
used to evaluate the veteran's service-connected disability.  
Thus, remand was necessary in order to ensure an adequate 
thorough and contemporaneous medical examination had been 
afforded the veteran.

The Board, therefore, remands the veteran's claim for a VA 
examination that is consistent with the rating criteria set 
forth in Diagnostic Code 7007, including the conduction of 
all necessary testing to determine the veteran's workload 
measured in METs and any left ventricular dysfunction.  

Prior to ordering a VA examination, however, additional 
efforts must be taken in order to comply with VA's duty to 
notify and assist the veteran.  The Board notes that, since 
the veteran's claim was last before it, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which affects VA's duty to notify in increased rating claims 
such as this one.  Thus, on remand, the veteran should be 
provided with notice that complies with the additional notice 
obligations as set for in that decision.

Finally, the evidence of record indicates the veteran has 
continued to received medical treatment at the VA Outpatient 
Clinic in Mayaguez, Puerto Rico.  The last VA treatment notes 
of record relating to this claim appear to be from October 
2002.  Treatment records subsequent to that date may be 
highly probative to the veteran's claim.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the veteran's VA treatment records relating to 
the veteran's hypertensive cardiovascular disease from 
November 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current notice requirements 
for increased rating claims.  Specifically, the 
veteran should be provided with the following:

a.  Notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006) of how VA establishes 
disability ratings and effective dates.

b.  Notice of all applicable Diagnostic Codes, 
especially Diagnostic Code 7007.

c.  Notice that the veteran should submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening has 
had on his employment and daily life or ask VA 
to obtain such evidence.  

2.  Obtain the veteran's medical records from the 
VA Outpatient Clinic in Mayaguez, Puerto Rico, 
for treatment for complaints related to the 
veteran's hypertensive cardiovascular disease 
from November 2002 to the present.  All efforts 
to obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

3.  When the above notice  has been accomplished 
and any additional available evidence has been 
obtained, the veteran should be scheduled for a 
VA heart examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity of 
the veteran's service-connected hypertensive 
cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation.  The 
examiner should determine the veteran's workload 
in METs and left ventricular dysfunction, if any.  
Furthermore, the examiner should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology, and 
loss of function in daily activities, including 
work and physical activity. 

4.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and the VA examination report is 
complete, the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

